MAINE	SUPREME	JUDICIAL	COURT	                                          Reporter	of	Decisions	
Decision:	    2018	ME	86	
Docket:	      Lin-17-439	
Submitted	
  On	Briefs:	 April	25,	2018	
Decided:	     July	3,	2018	
	
Panel:	       SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                                    JANICE	MCNUTT	
                                            	
                                           v.	
                                            	
                                   JOHN	D.	MCNUTT	
	
	
MEAD,	J.	

       [¶1]	 	 John	 D.	 McNutt	 (Dan)	 appeals	 from	 the	 judgment	 of	 the	

District	Court	(Wiscasset,	Raimondi,	J.)	finding	him	in	contempt	of	the	parties’	

earlier	 divorce	 judgment	 and	 increasing	 his	 spousal	 support	 obligation	 to	

Janice	 McNutt.	 	 19-A	M.R.S.	 §	951-A(4)-(5)	 (2017);	 M.R.	 Civ.	 P.	 66(d).	 	 Dan	

contends	 that	 the	 court	 clearly	 erred	 by	 finding	 that	 he	 is	 now	 able	 to	 pay	

increased	spousal	support	and	abused	its	discretion	by	ordering	a	temporary	

increase	of	that	support	to	$1,750	each	month.		He	further	asserts	that	it	was	

error	 for	 the	 court	 not	 to	 address	 an	 ambiguity	 in	 the	 divorce	 judgment	

concerning	whether	he	has	 a	personal	obligation	to	pay	Janice	the	difference	

between	 the	 net	 proceeds	 from	 the	 sale	 of	 the	 marital	 properties	 and	 the	

$180,000	value	of	Janice’s	interests	in	the	marital	real	estate	as	established	in	
2	

the	divorce	judgment.		He	contends	that	because	the	court	failed	to	resolve	that	

ambiguity	and	imposed	a	lien	in	Janice’s	favor	that	was	not	provided	for	in	the	

original	 decree,	 the	 order	 has	 prevented	 him	 from	 refinancing	 one	 of	 the	

properties	and	rendered	him	unable	to	purge	his	contempt.	

      [¶2]		We	conclude	that	ample	competent	evidence	in	the	record	supports	

the	 court’s	 findings	 that	 Dan	 was	 in	 contempt	 of	 the	 property	 disposition	

provisions	 of	 the	 divorce	 judgment	 and	 that	 he	 has	 enjoyed	 a	 substantial	

increase	in	income	due	to	his	disregard	of	the	court’s	order	to	sell	or	refinance	

the	two	marital	rental	properties.		The	lien,	as	applied	to	the	proceeds	of	the	

sale	or	refinancing	of	the	individual	properties,	is	consistent	with	the	terms	of	

the	divorce	judgment.		We	affirm	the	judgment.	

                                  I.		BACKGROUND	

      [¶3]		On	March	31,	2014,	the	court	(Billings,	J.)	issued	a	divorce	judgment	

that	 incorporated	 the	 parties’	 settlement	 agreement	 to	 the	 extent	 not	

inconsistent	with	the	judgment	and	awarded	Janice	$1,000	in	general	spousal	

support	payable	each	month	until	she	received	two	lump	sum	payments	for	her	

interests	 in	 the	 marital	 rental	 properties.	 	 The	 divorce	 judgment	 specifically	
                                                                                                                  3	

provided	 for	 spousal	 support	 until	 the	 rental	 properties	 were	 refinanced	 or	

sold:	

         4.	 	 Spousal	 Support.	 As	 and	 for	 general	 spousal	 support,	 [Dan]	
         shall	pay	to	[Janice]	the	sum	of	$1,000.00	per	month,	commencing	
         with	the	month	of	April,	2014.	The	spousal	support	provision	shall	
         remain	in	place	until	[Dan]	has	paid	all	of	his	obligations	to	[Janice]	
         under	 the	 terms	 of	 this	 Judgment,	 including	 $150,000	 for	 the	
         Oak/Howard	 Street	 property,	 $30,000	 for	 the	 McClintock	 Street	
         and	Townsend	Avenue	properties,	the	debts	and	attorney’s	fees	as	
         set	 forth	 below,	 and	 the	 spousal	 support	 itself.	 Spousal	 support	
         shall	 terminate	 once	 [Dan]	 has	 paid	 [Janice]	 in	 full.	 [Janice]	 shall	
         have	a	lien	against	all	three	parcels	of	marital	real	estate	to	secure	
         the	spousal	support	obligation	of	$1,000	per	month,	and	she	shall	
         be	paid	 what	she	is	owed	at	the	time	of	the	closing	on	any	given	
         property.	

         [¶4]		During	their	marriage,	the	parties	owned	two	rental	properties	(the	

McClintock	 and	 the	 Oak	 properties)	 in	 Boothbay	 Harbor.1	 	 The	 divorce	

judgment	set	apart	both	of	those	properties	to	Dan	and	ordered	that	Janice	was	

to	receive	two	lump	sums,	as	noted	above,	upon	the	sale	or	refinancing	of	the	

properties.		Throughout	these	proceedings,	Dan	has	resided	in	an	owner’s	unit	

in	one	of	the	rental	properties.	

         [¶5]		Pursuant	to	Section	3	of	the	divorce	judgment,	which	relates	to	real	

estate,	 Dan	 was	 to	 pay	 Janice	 the	 first	 $30,000	 of	 the	 net	 proceeds	 from	 the	



   1	 	 As	 recited	 by	the	 court	 in	 its	 order,	 and	 noted	 in	 the	 divorce	 judgment’s	 reference	 to	 “three	

parcels	of	marital	real	estate,”	the	McClintock	property	consists	of	two	residential	structures.		For	the	
purposes	of	clarity,	we	will	refer	to	both	of	them	together	as	the	McClintock	property.	
4	

refinancing	of	the	McClintock	property	by	December	31,	2015;	if	after	that	date	

Dan	had	not	refinanced	or	paid	Janice,	he	was	to	sell	the	property	to	the	first	

person	to	make	a	“commercially	reasonable	offer”	and	pay	Janice	the	$30,000	

out	of	the	proceeds	from	that	sale.		As	for	the	Oak	property,	the	court	ordered	

it	placed	on	the	market	“within	five	days	from	the	date	of	th[e]	judgment	and	

sold	 for	 the	 first	 commercially	 reasonable	 offer,”	 at	 which	 time	 the	 first	

$150,000	of	the	net	proceeds	was	to	go	to	Janice.		Each	of	the	two	provisions	in	

the	 divorce	 judgment	 relating	 to	 the	 sale	 of	 the	 real	 estate	 concluded	 with	

virtually	identical	language:	

         [Janice	will	or	shall]	be	paid	the	first	[$30,000	or	$150,000]	from	
         the	net	proceeds	of	sale	.	.	.	plus	any	amounts	due	her	[pursuant	to	
         or	 under]	 her	 liens	 against	 the	 property	 for	 the	 debts,	 attorney’s	
         fees	and	spousal	support	obligations	as	set	forth	below.[2]	

         [¶6]	 	 Nearly	 two	 and	 a	 half	 years	 after	 the	 court	 issued	 the	 divorce	

judgment,	Dan	still	had	not	sold	the	Oak	property;	had	failed	to	refinance	the	

McClintock	property	by	December	31,	2015;	and	had	subsequently	failed	to	list	

the	latter	property	for	sale.		On	September	27,	2016,	Janice	filed	three	motions,	

asking	 the	 court	 to	 (1)	increase	 her	 monthly	 spousal	 support	 to	 $3,000;	

(2)	enforce	 the	 divorce	 judgment,	 see	 M.R.	 Civ.	 P.	 120;	 and	 (3)	 find	 Dan	 in	


     2		The	“obligations	as	set	forth	below”	consisted	of	Dan’s	obligation	to	pay	$1,000	per	month	as	

general	spousal	support,	his	obligation	to	pay	certain	specified	marital	debts,	and	the	requirement	
that	he	pay	Janice’s	attorney	fees.	
                                                                                                             5	

contempt	for	failing	to	refinance	or	sell	the	McClintock	property,	allowing	the	

Oak	property’s	listing	to	lapse,	and	refusing	to	proceed	in	good	faith	with	the	

sale	of	the	properties.		See	M.R.	Civ.	P.	66(d).3	

        [¶7]	 	 After	 a	 hearing	 on	 the	 motions,	 the	 court	 (Raimondi,	 J.)	 found	 by	

clear	 and	 convincing	 evidence	 that	 Dan	 was	 in	 contempt	 of	 the	 divorce	

judgment	because,	despite	his	ability	to	comply,	he	allowed	the	Oak	property	

listing	to	lapse;	refused	to	pay	Janice	$30,000	although	his	attorney	held	that	

exact	sum	for	him	in	escrow;	and	had	not	refinanced	or	listed	the	McClintock	

property	for	sale.		The	court’s	order,	dated	July	31,	2017,	imposed	a	suspended	

term	 of	 incarceration,	 remedial	 sanctions	 requiring	 Dan	 to	 comply	 with	 the	

unfulfilled	divorce	decree	mandates,	and	an	award	of	attorney	fees	to	Janice.	

        [¶8]		On	Janice’s	motion	to	modify	her	spousal	support,	the	court	found	

that	her	financial	circumstances	were	substantially	worse	than	at	the	time	of	

the	 divorce,	 in	 large	 part	 because	 she	 had	 received	 none	 of	 the	 lump	 sum	

compensation	for	her	interests	in	the	rental	properties.		Dan,	on	the	other	hand,	

had	benefitted	from	rental	income	generated	from	the	two	properties,	neither	

of	 which	 he	 had	 refinanced	 or	 sold	 in	 order	 to	 pay	 Janice.	 	 Thus,	 the	 court	



   3		On	September	27,	2016,	Janice	personally,	and	not	through	counsel,	filed	a	motion	for	contempt	

that	 was	 not	 properly	 served	 on	 Dan.	 	 She	 then	 filed	 a	 nearly	 identical	 motion	 for	 contempt	 on	
April	10,	2017.		Dan	does	not	contest	that	Janice	served	him	with	the	more	recent	contempt	motion.	
6	

ordered	a	temporary	increase	in	general	spousal	support	to	$1,750	each	month,	

with	all	support	to	cease	after	Dan	fully	paid	his	debts	to	Janice.		The	July	31	

order	reaffirmed	the	liens	on	the	parties'	real	estate	that	were	created	in	the	

divorce	judgment	for	the	monthly	spousal	support,	attorney	fees,	and	certain	

marital	debts,	but	also	created	a	new	lien	in	Janice’s	favor,	something	that	the	

divorce	judgment	had	not	imposed,	“on	[both	parcels	of]	the	formerly	marital	

real	 estate	 .	 .	 .	 to	 secure	 the	 property	 settlement	 obligations,”	 i.e.,	 the	 first	

specified	amounts	of	the	net	proceeds	from	each	property’s	refinancing	or	sale.	

       [¶9]	 	 On	 August	 7,	 2017,	 a	 little	 over	 a	 week	 after	 the	 final	 order	 on	

Janice’s	motions,	the	Oak	property	was	sold,	netting	$116,867	in	proceeds	that	

were	paid	to	Janice.		That	same	day,	Dan	released	the	$30,000	held	in	escrow	to	

Janice	and	moved	for	the	court	to	make	further	findings	relating	to	its	July	31	

Order.		See	M.R.	Civ.	P.	52(b).		Two	days	later,	he	moved	for	the	court	to	grant	

him	a	new	trial	or	amend	the	judgment	to	clarify	his	personal	liability	for	the	

deficiency	in	the	Oak	property’s	sale	proceeds.		The	court	denied	the	motions,	

deeming	that	the	issue	of	Dan’s	personal	liability	for	any	shortfall	in	the	total	

proceeds	 from	 the	 rental	 properties	 was	 not	 properly	 before	 the	 court.	 	 Dan	

timely	appealed.		See	M.R.	App.	P.	2B(c).	
                                                                                        7	

                                   II.		DISCUSSION	

      [¶10]		Dan	does	not	take	issue	with	the	court’s	judgment	finding	him	in	

contempt	of	the	property	disposition	provisions	of	the	divorce	judgment	or	the	

court’s	finding	that	Janice	had	an	increased	need	for	spousal	support	since	the	

divorce.		He	asserts,	rather,	that	the	court	abused	its	discretion	by	ordering	an	

increase	in	spousal	support	as	a	remedial	contempt	sanction	and	he	contests	

the	finding	that	he	now	has	a	substantially	greater	ability	to	pay	more	in	spousal	

support.	 	 He	 further	 contends	 that	 it	 was	 error	 for	 the	 court	 to	 decline	 to	

address	 the	 divorce	 judgment’s	 apparent	 ambiguity	 regarding	 his	 personal	

liability	to	Janice	for	any	shortfall	in	the	net	proceeds	from	the	Oak	property’s	

sale,	and	that	it	was	error	for	the	court	to	modify	the	property	division	terms	of	

the	 divorce	 judgment	 by	 imposing	 an	 additional	 lien	 against	 both	 marital	

properties	to	secure	the	individual	lump	sum	payments.	

A.	   Increased	Spousal	Support	and	the	Remedial	Sanctions	

      [¶11]	 	 We	 quickly	 dispense	 with	 Dan’s	 first	 argument,	 that	 the	 court’s	

increase	in	spousal	support	was	somehow	an	impermissible	form	of	remedial	

contempt	sanction,	because	it	is	apparent	from	the	judgment	that	the	increase	

in	 spousal	 support	 was	 not	 imposed	 as	 a	 sanction.	 	 Maine	 Rule	 of	 Civil	

Procedure	66(d)(3)	governs	the	remedial	contempt	sanctions	imposed	in	this	
8	

case.	 	 We	 have	 interpreted	 that	 Rule	 as	 requiring	 an	 alleged	 contemnor	 to	

“comply	to	the	fullest	extent	possible”	with	a	court	judgment	or	order	to	avoid	

being	 found	 in	 contempt.	 	 Efstathiou	 v.	 Efstathiou,	 2009	 ME	 107,	 ¶	13,	

982	A.2d	339	 (quotation	 marks	 omitted).	 	 Further,	 as	 Rule	 66(a)(2)(C)	

provides,	the	function	of	remedial	sanctions	is	“to	coerce	the	termination	of	an	

ongoing	 contempt	 or	 to	 compensate	 a	 party	 aggrieved	 by	 contempt.”	 	 We	

review	the	factual	findings	underlying	the	contempt	order	for	clear	error	and	

the	 remedial	 sanctions	 imposed	 for	 an	 abuse	 of	 discretion.	 	 See	 Sullivan	 v.	

Tardiff,	2015	ME	121,	¶¶	17,	20,	124	A.3d	652.	

      [¶12]	 	 Here,	 the	 court	 properly	 found	 that	 the	 divorce	 judgment	

unambiguously	 required	 Dan	 (1)	 to	 list	 the	 Oak	 property	 and	 maintain	 the	

listing	 until	 it	 sold	 for	 the	 first	 commercially	 reasonable	 offer;	 and	 (2)	 to	

refinance	 the	 McClintock	 property	 by	 December	 31,	 2015,	 or	 immediately	

thereafter	list	and	sell	it	for	the	first	commercially	reasonable	offer.		As	of	the	

June	and	July	2017	motion	hearings,	it	was	undisputed	that	Dan	had	allowed	

the	 Oak	 property	 listing	 to	 lapse	 for	 several	 months	 in	 2016	 and	 had	 not	

refinanced	 or	 listed	 the	 McClintock	 property;	 furthermore,	 the	 court	 found	

Dan’s	 excuses	 for	 his	 noncompliance	 unpersuasive.	 	 Accordingly,	 the	 court’s	

finding,	 based	 upon	 clear	 and	 convincing	 evidence,	 that	 Dan	 violated	 the	
                                                                                          9	

provisions	of	the	divorce	judgment	despite	having	the	ability	to	comply,	is	well	

supported	 by	 the	 evidentiary	 record.	 	 See	 Efstathiou,	 2009	 ME	 107,	 ¶¶	11,	

13-14,	982	A.2d	339.	

       [¶13]	 	 The	 court	 imposed	 remedial	 sanctions	 giving	 Dan	 the	 choice	 to	

either	 (1)	 serve	 a	 sentence	 of	 fifteen	 days’	 incarceration;	 or	 (2)	 release	 the	

$30,000	 held	 by	 his	 attorney	 in	 escrow;	 take	 immediate	 steps	 to	 apply	 for	

refinancing	of	the	McClintock	property	with	at	least	three	lending	institutions;	

actually	 refinance	 them	 by	 March	 1,	 2018,	 or	 list	 them	 for	 sale	 immediately	

after	 that	 date;	 and	 pay	 Janice	 the	 attorney	 fees	 incurred	 in	 prosecuting	 her	

contempt	 motion.	 	 See	 M.R.	 Civ.	 P.	 66(d)(3).	 	 The	 court’s	 order,	 however,	

contains	no	indication	that	it	intended	the	increased	spousal	support	obligation	

to	 serve	 as	 a	 contempt	 sanction.	 	 To	 the	 contrary,	 the	 order	 independently	

analyzed	and	reached	completely	separate	conclusions	regarding	the	contempt	

and	spousal	support	issues.		All	of	the	sanctions	imposed	serve	to	ensure	that	

Janice	 receives	 the	 lump	 sum	 settlement	 payments	 that	 Dan	 had	

contemptuously	 withheld.	 	 The	 court’s	 imposition	 of	 sanctions	 did	 not	

constitute	 an	 abuse	 of	 discretion.	 	 See	 Murphy	 v.	 Bartlett,	 2014	 ME	 13,	 ¶	 18,	

86	A.3d	610;	Efstathiou,	2009	ME	107,	¶¶	14-15,	982	A.2d	339.	
10	

B.	   Increase	in	Spousal	Support	

      [¶14]		Dan	next	challenges	the	sufficiency	of	the	evidence	supporting	the	

court’s	findings	that	since	the	2014	divorce	judgment	he	now	earns	more	and	

can	 afford	 to	 pay	 Janice	 $1,750	 each	 month	 in	 support.	 	 We	 review	 for	 clear	

error	 a	 court’s	 findings	 regarding	 a	 payor	 spouse’s	 income,	 see	 Efstathiou	 v.	

Aspinquid,	Inc.,	2008	ME	145,	¶	48,	956	A.2d	110,	and	for	an	abuse	of	discretion	

a	court’s	modification	of	spousal	support,	see	McLeod	v.	Macul,	2016	ME	76,	¶	6,	

139	A.3d	920.		Title	19-A	M.R.S.	§	951-A(4)	grants	the	court	authority	to	modify	

spousal	support	upon	finding	“a	substantial	change	in	circumstances	affecting	

the	 payor’s	 ability	 to	 pay	 spousal	 support	 and	 the	 payee’s	 need	 for	 spousal	

support.”		McAllister	v.	McAllister,	2011	ME	69,	¶	12,	21	A.3d	1010	(quotation	

marks	omitted).	

      [¶15]		The	court	found	that	as	of	the	2014	divorce	judgment,	Janice	“had	

virtually	no	debt”	but	had	nearly	depleted	all	of	the	funds	left	in	her	checking	

account.		By	the	time	of	the	motion	hearing,	however,	Janice	had	accumulated	

approximately	$16,000	in	debt,	part	of	which	was	unpaid	taxes	on	her	spousal	

support,	and	she	had	an	annual	income	of	$15,600.		She	qualifies	for	Medicaid	

and	 food	 stamps.	 	 Regarding	 Dan’s	 income	 and	 earning	 potential,	 the	 court	

found	 that	 in	 2016	 the	 rental	 properties	 generated	 nearly	 $55,000	 more	 in	
                                                                                                            11	

gross	rent	than	in	2014,	and	Dan	received	all	of	that	rent	because	he	had	neither	

refinanced	 nor	 sold	 those	 properties.4	 	 The	 court	 did	 not	 find	 credible	 Dan’s	

assertion	that	he	finds	himself	with	“virtually	no	income”	after	taxes.		The	court	

was	 not	 required	 to	 accept	 Dan’s	 asserted	 lack	 of	 income,	 see	 Handrahan	 v.	

Malenko,	2011	ME	15,	¶	14,	12	A.3d	79;	instead	it	could	rely	on	the	competent	

evidence	in	the	record	supporting	a	finding	that	Dan	now	has	a	substantially	

increased	ability	to	pay	spousal	support.		Thus,	the	court	acted	well	within	its	

discretion	 when	 it	 ordered	 a	 temporary	 increase	 in	 spousal	 support.		

See	19-A	M.R.S.	 §	951-A(4)-(5);	McCarthy	 v.	 Goroshin,	 2016	 ME	 98,	 ¶	15,	

143	A.3d	138.	

C.	       Ambiguity	in	the	Divorce	Judgment	and	the	Added	Lien	

          [¶16]		Dan	finally	contends	that	it	was	error	for	the	court	to	decline	to	

address	 the	 divorce	 judgment’s	 apparent	 ambiguity	 regarding	 any	 personal	

liability	on	his	part	to	pay	Janice	for	the	shortfall	in	the	net	proceeds	from	the	

Oak	property’s	sale.		He	further	contends	that	the	court	erred	by	impermissibly	




      4		More	specifically,	the	court	found	that	Dan	had	paid	down	nearly	all	of	the	$25,000	of	marital	

debt	 assigned	 to	 him	 by	 the	 divorce	 judgment,	 save	 for	 $4,000-$5,000	 of	 his	 son’s	 student	 loans;	
invested	$500,000	in	“cash	outlay	and	sweat	equity”	into	the	rental	properties;	paid	$8,000	of	his	
post-judgment	 attorney	 fees;	 made	 all	 of	 his	 spousal	 support	 payments;	 and	 still	 had	 adequate	
income	to	avoid	having	to	apply	for	food	stamps.	
12	

modifying	the	divorce	judgment	when	it	imposed	an	additional	lien	against	the	

marital	properties	to	secure	the	lump	sum	payments.	

      [¶17]		The	original	divorce	judgment	did	not	establish	a	lien	with	respect	

to	 the	 allocation	 of	 the	 proceeds	 from	 selling	 or	 refinancing	 the	 rental	

properties.		It	required	Dan	to	pay	Janice's	share	first	out	of	the	net	proceeds	

from	the	sale	or	refinancing	of	the	particular	properties.		Each	allocation	of	a	

portion	of	proceeds	is	specifically	designated	to	be	taken	from	the	proceeds	of	

one	or	the	other	of	those	specific	property	transactions,	not	both.		The	express	

language	 of	 the	 divorce	 judgment	 with	 regard	 to	 those	 provisions	 does	 not	

establish	 liens	 upon	 those	 properties.	 	 See	 Lien,	 Black’s	 Law	 Dictionary	

(9th	ed.	2009).	 	 The	 divorce	 court’s	 simple	 allocation	 of	 the	 sale	 proceeds	

created	no	legal	encumbrance	upon	the	properties	themselves—it	did	so	only	

with	the	other	three	obligations	(the	spousal	support,	attorney	fees,	and	marital	

debt).		The	sole	enforcement	mechanism	for	Janice’s	right	to	the	first	share	of	

proceeds	 was	 the	 motivation	 provided	 by	 the	 fact	 that	 the	 monthly	 spousal	

support	obligation	would	continue	until	all	sums	due	were	satisfied.	

      [¶18]		The	July	31	order	confirmed	the	 liens	established	in	the	divorce	

judgment	 and	 created	 new	 liens	 on	 the	 existing	 property	 settlement	

obligations:	
                                                                                                                13	

               [Janice]	shall	have	a	lien	on	the	formerly	marital	real	estate	
        as	identified	in	the	Divorce	Judgment	to	secure	the	spousal	support	
        obligation,	the	property	settlement	obligations,	and	liability	for	past	
        and	present	attorney's	fees	or	any	other	obligations	owed	by	[Dan]	
        to	[Janice].	

(Emphasis	supplied.)	

        [¶19]	 	 The	 lien	 placed	 by	 the	 court	 in	 its	 order	 on	 Janice's	 motions	 is	

explicitly	 directed	to	"the	property	settlement	obligations,"	and	thus	invokes	

the	provisions	of	the	divorce	judgment	that	created	two	separate	obligations:	

Dan	 was	 to	 pay	 specific	 amounts	 to	 Janice	 from	 the	 net	 proceeds	 of	 each	

particular	property’s	sale	or	refinancing.		The	terms	of	the	divorce	judgment	do	

not	 explicitly	 require	 Dan	 to	 take	 proceeds	 from	 the	 sale	 of	 one	 property	 to	

make	 up	 a	 shortfall	 on	 the	 net	 proceeds	 of	 the	 other’s	 sale	 or	 refinancing.5		

Accordingly,	 the	 imposition	 of	 a	 lien	 upon	 a	 particular	 property	 to	 secure	

Janice’s	 entitlement	 to	 the	 first	 proceeds	 of	 the	 sale	 or	 refinancing	 is	 fully	

consistent	with	the	terms	of	the	divorce	judgment,	imposes	no	additional	legal	




   5		Dan	asked	the	court	to	resolve	what	he	characterizes	as	an	ambiguity	in	the	divorce	judgment:	

whether	 he	 is	 personally	 obligated	 to	 make	 up	 the	 difference	 between	 the	 amount	 designated	 to	
Janice	 upon	 the	 sale	 of	 either	 of	 the	 properties	 and	 the	 actual	 net	 proceeds.	 	 The	 answer	 to	 that	
question	 may	 turn	 on	 the	 question	 of	 whether	 the	 amounts	 of	 proceeds,	 $150,000	 and	 $30,000	
respectively,	are	deemed	a	form	of	spousal	support	or	property	division.		See	McAllister	v.	McAllister,	
2011	ME	69,	¶¶	8-10,	13,	21	A.3d	1010.		The	court	declined	to	address	that	issue	because	no	sale	had	
taken	place	by	the	date	of	the	hearing	or	decision;	that	question	may	properly	be	addressed	in	future	
proceedings.		The	court	may,	at	a	future	proceeding,	also	address	the	issue	of	Dan’s	claimed	inability	
to	purge	his	contempt,	which	purportedly	resulted	from	actions	by	Janice	subsequent	to	its	contempt	
order.	
14	

obligation,	and	does	not	otherwise	modify	the	terms	of	the	property	settlement	

obligations.		Cf.	Wardwell	v.	Wardwell,	458	A.2d	750,	752-53	(Me.	1983).6	

      The	entry	is:	
                  	
                  The	July	31,	2017,	order	of	the	District	Court	is	
                  affirmed.	
      	
      	     	     	      	     	     	
      	
Clarke	C.	Hambley,	Esq.,	Miller	Law	and	Mediation,	LLC,	Portland,	for	appellant	
John	D.	McNutt	
	
Sarah	Irving	Gilbert,	Esq.,	Camden	Law	LLP,	Camden,	for	appellee	Janice	McNutt	
	
	
Wiscasset	District	Court	docket	number	FM-2012-82	
FOR	CLERK	REFERENCE	ONLY	




   6		“In	the	absence	of	statutory	authorization	to	modify	a	judgment	dividing	marital	property,	the	

courts	 are	 without	 jurisdiction	 to	 do	 so.”	 	 Wardwell	 v.	 Wardwell,	 458	 A.2d	 750,	 752	 (Me.	1983).		
Although	19-A	M.R.S.	§	951-A(4)	(2017)	authorizes	the	modification	of	a	judgment’s	spousal	support	
provisions,	there	is	no	similar	statutory	authority	to	modify	the	final	property	disposition	of	a	divorce	
decree.		See	McAllister,	2011	ME	69,	¶	8,	21	A.3d	1010.		Motions	to	modify	spousal	support	“do[	]	not	
give	 the	 court	 authority	 to	 amend	 or	 modify	 the	 division	 of	 marital	 property	 in	 [the	 divorce]	
judgment,”	 even	 upon	 finding	 a	 substantial	 change	 in	 circumstances.	 	 See	Bonner	 v.	 Emerson,	
2014	ME	135,	¶	12,	105	A.3d	1023.